Citation Nr: 1823254	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  09-42 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to December 1970 and from January 1973 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was afforded a Board videoconference hearing before the undersigned Veterans Law Judge in March 2012. A transcript of the hearing is of record.

This matter was remanded by the Board in September 2012 for further development. The requested development has been completed insofar as possible and complies with the directives of the Board remand. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). The matter is now ready for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. From December 21, 2005 to March 10, 2016, the Veteran's service connected PTSD resulted in at most occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.

2. For the period from March 10, 2016, the evidence demonstrates that the Veteran's PTSD is manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

CONCLUSIONS OF LAW

1. For the period of appeal from December 21, 2005 to March 10, 2016, the criteria for an evaluation of 70 percent, but no higher, for PTSD have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2017).

2. For the period of appeal from March 10, 2016, the criteria for an evaluation in excess of 30 percent for PTSD have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II. Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found. Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of disability will be resolved in the veteran's favor. 38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders. A 30 percent evaluation is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Code 9411. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002). Because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of this regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). "(I)n the context of a 70(%) rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." Id. at 117. Therefore, although the veteran's symptoms are the "primary consideration" in assigning a disability evaluation under § 4.130, the determination as to whether the veteran is entitled to a 70% disability evaluation "also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'" Id. at 118.

 When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions. 38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment. 38 C.F.R. § 4.126(b).

III. Period from December 21, 2005 to March 10, 2016

The Veteran was granted service connection for PTSD in March 2007 rating decision, evaluated at 30 percent, effective December 21, 2005. The Veteran expressed disagreement with the 30 percent rating in June 2007. The Veteran contends that his PTSD is worse than it is rated.

For the period of appeal from December 21, 2005 to March 10, 2016, the Veteran's PTSD more nearly approximated the criteria for a rating of 70 percent under Diagnostic Code 9411.

The Veteran was afforded a VA examination in February 2007. He reported strained relationships with all of his children, problems dealing with parents in his occupation as a school bus driver, and avoiding contact with others, including his wife and kids. The examiner noted that the Veteran had issues sleeping and had dreams of killing other people. The examiner also noted a history of suicidal ideation and a history of the Veteran becoming so angry that he has to contain murderous impulses.

The Veteran was afforded a VA Examination in May 2009. The examiner noted that the Veteran appeared in disheveled clothing, with a hostile and suspicious attitude during the examination. The Veteran reported trouble sleeping and waking up due to dreams about Vietnam and seeing body bags. The examiner noted that the Veteran was caring for both his terminally ill wife and mother. The examiner also noted that the Veteran had panic attacks, both suicidal and homicidal ideations, as well as irritability and outbursts of anger. The Veteran was found to be competent to manage his finances, daily activities, and hygiene.  The examiner noted that the Veteran had recently retired due to age and his psychiatric disorder manifesting in anger issues. The examiner further noted that the Veteran suffered changes in functional status and quality of life in areas including performance in employment, social and interpersonal relationships, and recreation and leisure pursuits.

The Board notes a February 2009 treatment record and the Veteran's testimony at the March 2012 hearing that indicates that the Veteran was hospitalized due to suicidal ideations. 

The Veteran submitted two lay statements in support of his claim. An October 2012 lay statement from the Veteran's former employer indicated that the Veteran's relationship with other employees changed due to his erratic behavior that became evident at unexpected times. The statement also indicated that the Veteran could not be trusted in any situation that may stress him and that stressful situations manifested in outbursts of threats of violence and in some cases leaving his assignment.

The Veteran also submitted an October 2012 lay statement from a hospice nurse who cared for his wife and mother. The statement indicated that the Veteran often physically shook uncontrollably due to anxiety. Additionally, the statement indicated that the nurse witnessed the Veteran's strained relationships with his children, often displaying anger and stating that he didn't care if he ever spoke to them again.

After careful review, the Board finds that the Veteran's PTSD more closely approximated the criteria for a rating of 70 percent under Diagnostic Code 9411.

The Veteran's PTSD manifested in social and occupational impairment with deficiencies in most areas, such as work thinking, or mood, and family relations, and judgement. The evidence indicates that the Veteran ultimately had to retire after a history of anger-related issues, in addition to a documented history of strained or no relationship with his children. During this period, the Veteran also suffered from panic attacks, as well as both suicidal and homicidal ideations, resulting in hospitalization.  Additionally, the Veteran was noted to have unprovoked irritability, neglect of personal appearance, and difficulty in adapting to stressful circumstances. 

In light of the symptoms as noted in the examinations and the examiners' characterization of the condition resulting in deficiencies in most areas, the Board finds an increased 70 percent evaluation is warranted.

The Board finds that for this period of the appeal, the evidence establishes that the PTSD symptoms did not more nearly approximate total occupational and social impartment to warrant a 100 percent rating under Diagnostic Code 9411. In this case, for the relevant time period, the Veteran was not found to have gross impairment in thought process or communication, persistent delusions or hallucinations, persistent danger of hurting self or others, or inability to perform activities of daily living. 38 C.F.R. § 4.130.

IV. The Period from March 10, 2016
 
After careful review, the Board finds that for the period of appeal from March 10, 2016, the Veteran's PTSD did not more closely approximate the criteria for a rating in excess of 30 percent under Diagnostic Code 9411.

The Veteran underwent a VA examination in March 2016. The examiner noted that the Veteran was irate throughout the exam, displaying a depressed mood and suspiciousness. The Veteran reported that he has five children, but is now only close with two. He also reported that his wife had died since the last VA examination; however, he had remarried. At this time, the Veteran denied any suicidal or homicidal ideations. The examiner also indicated that the Veteran's speech and thought process was normal, and that he exercised good judgment and insight. The examiner indicated that the Veteran had occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. The examiner further noted that the Veteran was generally functioning satisfactorily, with normal routine behavior, self-care and conversation. The examiner also indicated that the Veteran was capable of managing his affairs, and that there was no objective evidence that the Veteran's PTSD symptoms had increased in severity.

An April 2016 VA internal medicine attending notes shows that the examiner noted PTSD and nightmares, no changes.  The Veteran denied suicidal ideation.  It was noted that he was followed by psychology at BAMC and not been in for about one year.  It was noted he was stable with no acute issues.  An October 2016 VA outpatient treatment notes shows that the Veteran was seen and his wife was at the visit.  She was concerned for him regarding PTSD versus possible bipolar.  The Veteran denied any acute issues and indicated he thrashes around when sleeping.  The examiner noted that there was restless leg syndrome at night.  The examiner noted PTSD and nightmares, no changes and that the Veteran denied suicidal ideation.  It was noted that he was followed by psychology at BAMC, but had not been seen in about 1 year.  It was indicated that the Veteran was stable with no acute issues.  The examiner indicated that the wife reported that the Veteran is worse.  The examiner noted that they called one day last month and that the Veteran had left home.  The examiner indicated that he had spoken with the Veteran and his children and he was doing ok.  The examiner indicated that he had known the Veteran for a long time and he had been stable on SSRI during that time.  The examiner stated that he had spoken with the family last month and it was reported that this was just a marriage issue.  The examiner indicated that there was interaction in office today which was somewhat strained.  It was indicated that the Veteran's wife she had more concerns, and the Veteran seemed to think she was over reacting.  The Veteran did not think he had bipolar disorder.  The Veteran agreed to a mental health consult, as he has not been seeing counselor at BAMC for a while.  It was indicated that a mental health consult placed.  There are no further records shows mental health treatment in the record.

The Board finds that for this period of the appeal, the evidence establishes that the PTSD symptoms did not more nearly approximate occupational and social impairment with reduced reliability and productivity to warrant a 30 percent rating under Diagnostic Code 9411. In this case, for the relevant time period, the Veteran was not found to have circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment; or impaired abstract thinking. 38 C.F.R. § 4.130. Rather, as outlined above, the Veteran was consistently reported to have intact judgment and insight and was oriented in all spheres. Speech and thought process were also normal. While the Veteran was found to have depressed mood, suspiciousness, and disturbances of motivation and mood, he was found to be able to provide self-care and handle his own finances, as well as remarry following the death of his wife.  The April and October 2016 outpatient treatment records indicate that the Veteran was essentially stable and did not indicate increased psychiatric symptom since the most recent VA examination.  The Board finds that the weight of the evidence demonstrated that the psychiatric symptoms more nearly approximate the level impairment for a 30 percent rating and the weight of the evidence does not demonstrate that a rating in excess of 30 percent is warranted for the period on or after March 10, 2016.

For the reasons stated above the Board finds a rating in excess of 30 percent for the PTSD for this period is not warranted.



	(CONTINUED ON NEXT PAGE)




ORDER


Entitlement to a disability rating for service-connected PTSD is granted to 70 percent but no more, December 21, 2005 to March 10, 2016.

Entitlement to a disability rating for service-connected PTSD in excess of 30 percent from March 10, 2016 is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


